People v Gladden (2016 NY Slip Op 00285)





People v Gladden


2016 NY Slip Op 00285


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16675 3963/11

[*1] The People of the State of New York, Respondent,
vKaleb Gladden, Defendant-Appellant.


Cardozo Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J. at suppression hearing; Daniel P. FitzGerald, J. at jury trial and sentencing), rendered May 4, 2012, convicting defendant of two counts of burglary in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury's credibility determinations. While the facts of the crime may have been unusual, we do not find that the victim's testimony was implausible. We note that the victim's account was corroborated by, among other things, the recovery of his keys from the police car in which defendant was transported after being arrested.
Although the search of defendant's backpack was not justified as a search incident to arrest or as an inventory search, any error in receiving the items recovered from the backpack was harmless (see People v Crimmins, 36 NY2d 230, 235 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK